internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number uil legend organization name organization scholarship program county in which organization is located number of grants amount of college scholarship amount of college scholarship per semester amount of college scholarship per year amount of vocational scholarship amount of vocational scholarship at initial enrollment amount of vocational scholarship subsequent awards m n p w x y z a b c dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that m was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter received date indicates that m will operate a grant-making program called n is to further the education and training of primary and secondary school the purpose of m educators and staff employed by the various schools in p to provide scholarships to graduates of the high schools in p and to improve the social and economic welfare and educational conditions in p the purpose of n students per year at the educational_institution of their choice is to provide tuition assistance for w college and w vocational school individuals are eligible for grants through n if they are graduating seniors from either of the p high schools with good academic standing who will attend college or vocational school recipients are selected based on the student's academic performance community involvement and financial need m awards w college scholarships and w vocational scholarships annually the total amount of each college scholarship is x with y awarded each semester or z awarded each year the total amount of each vocational scholarship is a with b awarded for initial enrollment c awarded for completion of vocational requirements and another c awarded upon graduation n is publicized by the high schools’ principals through guidance counselors who provide applications to students on request potential recipients must submit an application form and provide supporting documentation to be considered for a grant as part of the program relatives of m’s board_of directors which is also its selection committee are ineligible for grants the grant recipient must meet the following requirements in order to continue receive funding from m the recipient must be enrolled at an accredited college with a minimum of twelve credit hours per semester maintain a cumulative grade point average of on a scale or its equivalent the grant recipient is also required to submit a transcript each semester to m and also meet personally with m’s executive director each semester to provide proof of compliance with scholarship requirements if any requirements are not met the recipient may be placed on probation or potentially forfeit the remaining scholarship funds m maintains records and case histories of all grants and maintains a folder which contains original application grades contact information and amount of the grant for each recipient sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
